Title: John Adams to Abigail Adams, 27 March 1797
From: Adams, John
To: Adams, Abigail


        
          My dearest Friend
          Philadelphia March 27. 1797
        
        You will See by the Proclamation in the Public Papers that I have been obliged to convene Congress on the 15th of May, and as it is probable they will Sitt till the Middle of July, this measure must make an entire change in all our Arrangements
        There are so many Things to do in furnishing the House in which I want your Advice, and on so many other Accounts it is improper We should live in a state of seperation that I must intreat you to come on, in your Coach with Louisa, Mrs Brisler and her Children. You must hire four Horses in Boston and a Coachman to bring you here, upon as good terms as you can. James may ride my little Horse and Anthony you must give away.
        I am very unwell—a violent cold and cough, fatigues me, while I have every Thing else to hurry me: so that I must entreat you to come on as soon as you can— I shall send you some Post Note in a day or two.
        Prince’s Time is out and he will be discharged— James may come on with you, and return immediately to New York. I will not keep him a day— You may leave him at New York and hire Some one to ride on the Horse to this Town— I will not have my Family here ruined by them turbulent blacks.— give them their Cloaths handsomly and dismiss them.
        My Expences are so enormous, that my first Quarters salary will not discharge much more than half of them. You must come and see for yourself.
        The French Executive Directory, will take Care to make our public Path thorny enough and our Country men will make our private

one uneasy enough. so We need not expect Beds of Roses nor Walks of Flowers.
        I have been obliged to decline Brother Cranches farm. it will involve me—and I cannot increase my Cares— I have and shall have quite enough. You will be Surprized to see hurry of Business in which I am daily and hourly involved.
        
          J. A
        
      